DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 8/15/2022.
Claims 1 and 13 are amended.
Claims 1-24 are pending. Claims 6-24 have been withdrawn.

Response to Arguments
The Applicant argues that claims 13-17 were not disclaimed by the Applicant and are not withdrawn as they are broad enough to read on the elected Group and Species (see Response to Arguments filed 6/21/2022). The Examiner respectfully disagrees. The Examiner called Attorney Jeffrey Williams on 12/13/2021 to further clarify the election of Group I or Group II. The attorney elected group I without traverse (encompassing claims 1-12). Therefore, claims 13-17, which are a part of group II, have been withdrawn (see Restriction Requirement dated 5/19/2021). 

Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
The Applicant notes that claim 1 has been amended to include the term “laterally” to define the type of relative movement between the set of compression members (p. 7). The Applicant then argues that in Kastner, a locking bridge with corresponding recess compresses tobacco in a vertical manner and that this movement disadvantageously pinches tobacco between the recess plates and not actually eject (p. 6). The Applicant notes that the present application allows lateral compression action to (a) pick up tobacco as the compression member slides and (b) allows the area above the compression members to remain open and ready for additional matter (p. 7). The Applicant argues that the speed of operation is greatly increased from vertical loading and rotating of the locking bridge of Kastner (p. 7). 
The Examiner finds Applicant’s argument unpersuasive.
First, the Applicant characterizes the locking bridge as moving vertically. The Examiner is confused as to why the Applicant is referring to the locking bridge 12 when the tobacco compactor 8 and lower semi-circular surface 24 are mapped as the “set of compression members.” It appears that Applicant’s argument does not apply to the limitation “at least one compression member articulates laterally relative to the other.” Moreover, Kastner discloses that the locking bridge is slidable along the cover from the open position in Fig. 2 to the locking and tobacco compacting position at the forward end of the machine in Fig. 1 (col. 2, l. 66-col. 3, l. 2). Therefore, Applicant’s characterization that the locking bridge 12  moves vertically is only partially true. The locking bridge 12 can move (a) vertically when the cover 6 is open (e.g. see Fig. 2), (b) move vertically when the cover is closed (e.g. see Fig. 1), (c) a combination of vertically and horizontally (as is appears to function in col. 2, l. 66-col. 3, l. 2), or (d) can move diagonally (in a cover position in between Fig. 1 and 2). 
Second, Merriam-Webster defines “laterally” as “situated on, directed toward, or coming from the side.” Kastner discloses the cover 6 having the compactor 8 is pivotally moved between the open position in Fig. 2 to the closed position in Fig. 1 (col. 2, ll. 60-65). This pivoting movement would require the compactor 8 to move at least toward or coming from the top side of the lower semi-circular surface 24 in order to achieve the closed position in Fig. 7. Therefore, the compactor 8 “articulates laterally relative to” the lower semi-circular surface 24. 
Third, Applicant’s argument that the vertical movement of the locking bridge pinches tobacco between the recess plates and does not actually eject is unsupported by objective evidence. In fact, Kastner discloses that forward movement of an injection spoon 54 carries the tobacco into the cigarette tube positioned on the nipple (col. 5, ll. 30-36). 
Lastly, the Applicant’s argument that the horizontal movement of the compression members in the instant invention giving rise to certain advantages has been noted. However, the Applicant has not claimed a “horizontal movement,” but rather claims that “at least one compression member articulates laterally relative to the other.” As seen above, such a lateral movement includes a pivoting movement. Therefore, Applicant’s argument is not commensurate with the scope of the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant notes that claim 1 has been amended to include the limitation that the lubricant applied directly contacts the set of compression members while the compression members are in a compressed position (p. 7). The Applicant then merely argues that this limitation is not taught by Kastner and Triggs (p. 7). 
The Examiner respectfully disagrees. Triggs teaches that a lubricating liquid is placed in liquid wells 16 to continuously provide the inner surface of the rod forming tongue 13 with a small quantity of liquid needed to overcome friction and keep the tobacco surface from sticking to the inner surface thereby keeping the inner surfaces clean (p. 2, ll. 30-48). Therefore, Triggs teaches the lubricating liquid provided to the inner surface of the forming tongue directly contacts at least the rod forming tongue in a continuous fashion, for example when the rod forming tongue is in a compressed position (see Fig. 3-4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kastner (US 4632129; of record) in view of Triggs (GB 379952; of record). 
Regarding claims 1-2, Kastner discloses a cigarette making machine (abstract) for injecting compacted tobacco into a preformed cigarette tub (Column 1, lines 4-10) comprising:
a compacting recess (4) and a tobacco compactor (8) and a lower semi-circular surface (24) (see Fig. 7; collectively interpreted as a set of compression members each with a compression wall) which define a cylindrical cavity (32; see Fig. 7; equivalent to a volume), the tobacco compactor pivots between an open position and a closed tobacco compacting position (Column 2, lines 60-65; equivalent to at least one compression member articulates laterally relative to the other to compress the herbal matter);
a nipple (38; equivalent to an ejector opening) which closes the tobacco recess (Column 3, lines 43-54) and configured to hold a cigarette tube (see Fig. 4; Column 3, lines 55-65); 
a spoon (54; equivalent to a pusher) such that movement of the injection handle (56) forwardly results in advancing the spoon and compressed tobacco through the nipple (38) and into a cigarette tube (Column 4, lines 54-60).

    PNG
    media_image1.png
    228
    283
    media_image1.png
    Greyscale

However, Kastner is silent as to a lubrication member in communication with the volume wherein the lubrication member disposes lubricant selectively in the volume, the lubrication member being a lubricant injector configured to inject the lubricant within the volume after herbal matter has been ejected.  
Triggs teaches an improvement to cigarette making machines (title) comprising a rod forming tongue (13; see Fig. 3; interpreted as a compression member) for compressing tobacco (p. 2, ll. 15-20) including a saddle (15) with liquid wells (16; interpreted as a lubrication member in the form of a lubricant injector), a lubricating liquid is placed in the wells to continuously provide the inner surface of the rod forming tongue with a small quantity of liquid (“directly contact the set of compression members”) needed to overcome friction and keep the tobacco surface from sticking to the inner surface thereby keeping the inner surfaces clean (p. 2, ll. 30-48; interpreted as in communication with the volume and inject lubricant within the volume).
Regarding the limitation “injector” and “inject,” Cambridge dictionary defines “inject” as “introducing something new that is necessary or helpful to a process.” Therefore, the liquid wells continuously providing lubricating liquid to the inner surface is considered to be “injecting” lubricating liquid because it introduces the lubricating liquid to help the process. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a liquid well as in Triggs to the tobacco compactor and/or lower semi-circular surface of Kastner in order to obtain the predictable result of providing a lubricating liquid from the liquid well to the inner surface of the tobacco compactor and/or lower semi-circular surface with the benefit of decreasing the friction force between the tobacco and the inner surface to prevent tobacco from sticking to the inner surface and keeping the inner surfaces clean (Triggs; p. 2, ll. 30-48). 
Regarding the claim limitations “a lubricant…directly contact[s] the set of compression members while the set of compression members are in a compressed position” and “configured to inject the lubricant within the volume after the herbal matter has been ejected,” these limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of modified Kastner is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics. 

Regarding claims 3-5, the claim limitations “the lubricant injector inject the lubricant within the volume after the pusher has translated fully toward the ejector opening,” “the lubricant injector inject lubricant within the volume after the pusher has translated fully away from the ejector opening,” and “the lubricant injector injects the lubricant within the volume before the set of compression members articulate away from each other,” these limitations has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of modified Kastner is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Moreover, modified Kastner discloses that the liquid wells continuously provide the inner surface of the rod forming tongue with a small quantity of liquid (Triggs; p. 2, ll. 30-48) and therefore supplies lubricant into the volume regardless of the positions of the injector and set of compression members. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Trinkies (DE10033567) discloses a device for manufacture of cigarettes comprising two slides (5, 10) that move horizontally to compress tobacco (see Fig. 1-3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712